Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Group II invention (including claims 4-11) in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Objections
Claim 4 is objected to because of the following informalities:  The phrase “wherein the waveform of the source charging voltage varies with a waveform of the voltage of a common electrode when touch and display on the display panel are simultaneously performed” appears to be a conditional claim.  For examining purposes, the examiner assumes the first part of the 
Claim 6 is objected to because of the following informalities:  The phrase “wherein a voltage difference between the voltage of the common electrode and the source charging voltage is configured to remain unchanged when a transistor of each of pixel dots on the display panel is turned off during the charging” appears to be a conditional claim.  For examining purposes, the examiner assumes the first part of the phrase is no longer valid if a transistor of each of pixel dots on the display panel is not off during the charging.  
Claim 10 is objected to because of the following informalities:  The phrase “wherein a voltage difference between the voltage of the common electrode and the source charging voltage is configured to remain unchanged when a transistor of each of pixel dots on the display panel is turned off during the charging” appears to be a conditional claim.  For examining purposes, the examiner assumes the first part of the phrase is no longer valid if a transistor of each of pixel dots on the display panel is not off during the charging.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0147348).
Regarding claim 4, Liu et al. (figures 5-8) discloses a display panel, comprising: 
a first voltage supply circuit (24) configured to supply a voltage to a common electrode of the display panel; 
a second voltage supply circuit (23) configured to provide a source charging voltage to a data line of the display panel; and 
an adjusting circuit (21, 243) connected to the first voltage supply circuit and the second voltage supply circuit and configured to control a waveform of the source charging voltage, 
wherein the waveform of the source charging voltage varies with a waveform of the voltage of a common electrode when touch and display on the display panel are simultaneously performed (data and Vcom1-Vcom2; figure 8).
Regarding claim 5, Cho et al. (figures 3-6) discloses wherein the adjusting circuit is further configured to control the second voltage supply circuit to adjust the waveform of the source charging voltage according to the voltage supplied by the first voltage supply circuit, wherein the waveform of the source charging voltage remains substantially consistent with the waveform of the voltage of the common electrode (see at least paragraph 0036; figure 8).
Regarding claim 6, Cho et al. (figures 3-6) discloses wherein a voltage difference between the voltage of the common electrode and the source charging voltage is configured to remain unchanged when a transistor of each of pixel dots on the display panel is turned off during the charging.
Regarding claim 7, Cho et al. (figures 3-6) discloses wherein a plurality of transistors is arranged at corresponding ones of the pixel dots, wherein a plurality of columns of the pixel dots correspond to a plurality of columns of the plurality of transistors, wherein corresponding sources of each column of the plurality of transistors are connected to a corresponding data line, and wherein corresponding drains of each column of the plurality of transistors are connected to the common electrode (figures 4-5).
Regarding claim 8, Cho et al. (figures 3-6) discloses a liquid crystal display comprising the display panel according to claim 4.
Regarding claim 9, Cho et al. (figures 3-6) discloses wherein the adjusting circuit is further configured to control the second voltage supply circuit to adjust the waveform of the source charging voltage according to the voltage supplied by the first voltage supply circuit, wherein the waveform of the source charging voltage remains substantially consistent with the waveform of the voltage of the common electrode (see at least paragraph 0036; figure 8).
Regarding claim 10, Cho et al. (figures 3-6) discloses wherein a voltage difference between the voltage of the common electrode and the source charging voltage remains unchanged when a transistor of each of pixel dots on the display panel is turned off during the charging.
Regarding claim 11, Cho et al. (figures 3-6) discloses wherein a plurality of transistors is arranged at corresponding ones of the pixel dots, wherein a plurality of columns of the pixel dots correspond to a plurality of columns of the plurality of transistors, wherein corresponding sources of each column of the plurality of transistors are connected to a corresponding data line, and wherein corresponding drains of each column of the plurality of transistors are connected to the common electrode (figures 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871